DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Currently claims 8-21 are under examination. 

Response to Arguments
Applicant’s arguments, see reply, filed October 10, 2022, with respect to the rejections of claims 8-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Chong (U.S. Pub. No. 2016/0161188) in view of Buckley (U.S. Patent No. 11,313,359), further in view of Rollins (U.S. Pub. No. 2017/0201141) and Williams (U.S. Pub. No. 2009/0092510).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation requiring “a third housing” in claims 10 and 17 appears to refer to same element in the applicant’s specification indicated as “a housing” in claims 9 and 16 respectively which is indicated as element 66 in the applicant’s specification. For examination purposes, the limitations “a third housing” and “the housing” shall be assumed referring to the same element.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the power section" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the power section” shall be interpreted as “a power section”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (U.S. Pub. No. 2016/0161188) in view of Buckley (U.S. Patent No. 11,313,359), further in view of Rollins (U.S. Pub. No. 2017/0201141) and Williams (U.S. Pub. No. 2009/0092510).
Regarding Claim 8, Chong discloses a hydraulic fracturing system comprising: 
A hydration system (Chong: 26); 
A blender system (Chong: 28), the blender system (Chong: 28) configured to receive a fluid flow from the hydration system (Chong: 26); and 
A well servicing pump (Chong: 38), but does not disclose the construction of the well servicing pump.
Buckley discloses a well servicing pump typically used for fracturing operations (Buckley: Paragraph [0006]), the well servicing pump comprising:
A crankshaft (Buckley: 104); 
A first gearbox (Buckley: first 113) coupled to the crankshaft (Buckley: 104) at a first end of the crankshaft (Buckley: 104); and
A second gearbox (Buckley: second 113) coupled to the crankshaft (Buckley: 104) at a second end of the crankshaft (Buckley: 104); 
The disclosure of Buckley does not disclose the arrangement of the electric motors within the well servicing pump and therefore does not disclose a first permanent magnet motor, the first permanent magnet motor including a first rotor;
A second permanent magnet motor, the second permanent magnet motor including a second rotor;
the first gearbox (Buckley: first 113) operatively coupled between the first rotor of the first permanent magnet motor; or
the second gearbox (Buckley: first 113) operatively coupled between the second rotor of the second permanent magnet motor.
The disclosure of Buckley also does not disclose the particulars of the fluid end/fluid section and therefore does not disclose a fluid section including an inlet, a pressurization chamber, and an outlet, the inlet and outlet fluidly coupled to the pressurization chamber; and 
A plunger, the plunger mechanically coupled to the crankshaft (Buckley: 104), the plunger at least partially positioned within the pressurization chamber; and
Wherein the inlet of the fluid section of the well servicing pump (The pump put in the place of the pump of Chong: 38) is configured to receive fracturing fluid from the blender system (when put in the position next to the blender system of Chong: 28); and wherein the outlet of the fluid section is fluidly coupled to a well.
Rollins discloses the construction of an electric motor that includes a rotor (Rollins: 70). The motor of Rollins, utilized in the positions indicated by Buckley for electric motors would therefore constitute a first permanent magnet motor (Rollins: 20), the first permanent magnet motor (Rollins: 20) including a first rotor (Rollins: 70); 
A second permanent magnet motor (Rollins: 20), the second permanent magnet motor (Rollins: 20) including a second rotor (Rollins: 70);
the first gearbox (Buckley: first 113) operatively coupled between the first rotor (Rollins: 70) of the first permanent magnet motor (Rollins: 20); and
the second gearbox (Buckley: first 113) operatively coupled between the second rotor (Rollins: 70) of the second permanent magnet motor (Rollins: 20).
Williams discloses the details of a fluid end of a well servicing pump (Williams: Figure 10B) which when utilized in the position indicated by the invention of Buckley would include an inlet (Williams: 192), a pressurization chamber (Williams: chamber for piston head 182), and an outlet (Williams: 198), the inlet (Williams: 192) and outlet (Williams: 198) fluidly coupled to the pressurization chamber (Williams: chamber for piston head 182); and 
A plunger (Williams: 172 utilized in the position of plunger 106 in the invention of Buckley), the plunger (Williams: 172) mechanically coupled to the crankshaft (Buckley: 104), the plunger (Williams: 172) at least partially positioned within the pressurization chamber (Williams: chamber for piston head 182); 
Wherein the inlet (Williams: 192) of the fluid section of the well servicing pump (The pump put in the place of the pump of Chong: 38) is configured to receive fracturing fluid from the blender system (when the pump is put in the position next to the blender system of Chong: 28); and 
Wherein the outlet (Williams: 198) of the fluid section is fluidly coupled to a well.
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the well servicing pump of Buckley in the invention of Chong since Chong discloses a well servicing pump but leaves the reader to look elsewhere for its specific form made in a way known by those of ordinary skill in the art. The invention of Buckley, describing such a pump as suggested by the invention of Chong, would therefore have been obvious to use in combination. 
In a similar manner, the invention of Buckley discloses a well servicing pump, but leaves out the particulars of the electric motors and fluid end used therein, leading the reader to continue searching for a form of motor and fluid end known to those of ordinary skill in the art to use where suggested by the invention of Buckley. The invention of Rollins and Williams, describing such electric motors and fluid ends would therefore also have been obvious to use in combination with Buckley, and therefore also in the invention of Chong. 
Regarding Claim 9, Chong, Buckley, Rollins, and Williams render obvious the hydraulic fracturing system of claim 8, wherein a power section (Buckley: 103) comprises a housing (Buckley: Figure 5a: housing of 103), and the first and second permanent magnet motors (Rollins: 20) are mounted to the housing (Buckley: Figure 5a: housing of 103).
Regarding Claim 10, Chong, Buckley, Rollins, and Williams render obvious the hydraulic fracturing system of claim 9, wherein: 
The first permanent magnet motor (Rollins: 20) comprises a first stator (Rollins: 50) and a first housing (Rollins: 30) positioned about the first rotor (Rollins: 70); 
The second permanent magnet motor (Rollins: 20) comprises a second stator (Rollins: 50) and a second housing (Rollins: 30) positioned about the second rotor (Rollins: 70); and 
Wherein the first housing (Rollins: 30) and second housing (Rollins: 30) are mechanically coupled to a third housing (Buckley: Figure 5a: housing of 103) positioned about the crankshaft (Buckley: 104).
Regarding Claim 11, Chong, Buckley, Rollins, and Williams render obvious the hydraulic fracturing system of claim 10, wherein the permanent magnet motor (Rollins: 20) comprises a plurality of coil windings (Rollins: 54) circumferentially arrayed about the stator (Rollins: 50) and a plurality of magnets (Rollins: 82) circumferentially arrayed about the rotor.
Regarding Claim 12, Chong, Buckley, Rollins, and Williams render obvious the hydraulic fracturing system of claim 8, comprising a variable frequency drive (Rollins: Paragraph [0075]) configured to provide electrical energy to the first permanent magnet motor (Rollins: 20).
Regarding Claim 13, Chong, Buckley, Rollins, and Williams render obvious te hydraulic fracturing system of claim 8, further comprising a cooling system (Buckley: 109), the cooling system (Buckley: 109) including a liquid-based system configured to circulate a cooling liquid flow through at least one of the first and second permanent magnet motors (Rollins: 20).
Regarding Claim 14, Chong, Buckley, Rollins, and Williams render obvious the hydraulic fracturing system of claim 8, wherein the well servicing pump (Chong: 38) further comprises: 
A third permanent magnet motor (Rollins: 20 motor positioned on the same side of the power section of the first motor as described in the invention of Buckley), the third permanent magnet motor including a third rotor (Rollins: 70); 
Wherein the third permanent magnet motor  is positioned adjacent to and abutting the first permanent magnet motor (Rollins: 20); and 
Wherein the third rotor is mechanically coupled to the first rotor (Rollins: 70), the first gearbox (Buckley: first 113), and the crankshaft (Buckley: 104)(via planetary gear).

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley, further in view of Rollins and Williams.
Regarding Claim 15, Buckley discloses a well servicing pump system comprising: 
A crankshaft (Buckley: 104); 
A first gearbox (Buckley: first 113) coupled to the crankshaft (Buckley: 104) at a first end of the crankshaft (Buckley: 104); and
A second gearbox (Buckley: second 113) coupled to the crankshaft (Buckley: 104) at a second end of the crankshaft (Buckley: 104); 
The disclosure of Buckley does not disclose the arrangement of the electric motors within the well servicing pump and therefore does not disclose a first permanent magnet motor, the first permanent magnet motor including a first rotor;
A second permanent magnet motor, the second permanent magnet motor including a second rotor;
the first gearbox (Buckley: first 113) operatively coupled between the first rotor of the first permanent magnet motor; or
the second gearbox (Buckley: first 113) operatively coupled between the second rotor of the second permanent magnet motor.
The disclosure of Buckley also does not disclose the particulars of the fluid end/fluid section and therefore does not disclose a fluid section including an inlet, a pressurization chamber, and an outlet, the inlet and outlet fluidly coupled to the pressurization chamber; and 
A plunger, the plunger mechanically coupled to the crankshaft (Buckley: 104), the plunger at least partially positioned within the pressurization chamber; and
Wherein the inlet of the fluid section of the well servicing pump is configured to receive fracturing fluid from the blender system; and wherein the outlet of the fluid section is fluidly coupled to a well.
Rollins discloses the construction of an electric motor that includes a rotor (Rollins: 70). The motor of Rollins, utilized in the positions indicated by Buckley for electric motors would therefore constitute a first permanent magnet motor (Rollins: 20), the first permanent magnet motor (Rollins: 20) including a first rotor (Rollins: 70); 
A second permanent magnet motor (Rollins: 20), the second permanent magnet motor (Rollins: 20) including a second rotor (Rollins: 70);
the first gearbox (Buckley: first 113) operatively coupled between the first rotor (Rollins: 70) of the first permanent magnet motor (Rollins: 20); and
the second gearbox (Buckley: first 113) operatively coupled between the second rotor (Rollins: 70) of the second permanent magnet motor (Rollins: 20).
Williams discloses the details of a fluid end of a well servicing pump (Williams: Figure 10B) which when utilized in the position indicated by the invention of Buckley would include an inlet (Williams: 192), a pressurization chamber (Williams: chamber for piston head 182), and an outlet (Williams: 198), the inlet (Williams: 192) and outlet (Williams: 198) fluidly coupled to the pressurization chamber (Williams: chamber for piston head 182); and 
A plunger (Williams: 172 utilized in the position of plunger 106 in the invention of Buckley), the plunger (Williams: 172) mechanically coupled to the crankshaft (Buckley: 104), the plunger (Williams: 172) at least partially positioned within the pressurization chamber (Williams: chamber for piston head 182); 
The invention of Buckley discloses a well servicing pump, but leaves out the particulars of the electric motors and fluid end used therein, leading the reader to continue searching for a form of motor and fluid end known to those of ordinary skill in the art to use where suggested by the invention of Buckley. The invention of Rollins and Williams, describing such electric motors and fluid ends would therefore also have been obvious to use in combination with Buckley. 
Regarding Claim 16, Buckley, Rollins, and Williams render obvious the well servicing pump system of claim 15, further comprising a power section (Buckley: 103), wherein the power section comprises a housing (Buckley: housing of 103), and the first and second permanent magnet motors and first and second gearboxes are mounted to the housing.
Regarding Claim 17, Buckley, Rollins, and Williams render obvious the well servicing pump system of claim 16, wherein: 
The first permanent magnet motor (Rollins: 20) comprises a first stator (Rollins: 50) and a first housing (Rollins: 30) positioned about the first rotor (Rollins: 70); 
The second permanent magnet motor (Rollins: 20) comprises a second stator (Rollins: 50) and a second housing (Rollins: 30) positioned about the second rotor (Rollins: 70); and wherein the first housing (Rollins: 30) and second housing (Rollins: 30) are mechanically coupled to a third housing (Buckley: Figure 5a: housing of 103) positioned about the crankshaft (Buckley: 104) via the first and second gearboxes (Buckley:113), respectively.
Regarding Claim 18, Buckley, Rollins, and Williams render obvious the well servicing pump system of claim 17, wherein the permanent magnet motor (Rollins: 20) comprises a plurality of coil windings (Rollins: 54) circumferentially arrayed about the stator (Rollins: 50) and a plurality of magnets (Rollins: 82) circumferentially arrayed about the rotor.
Regarding Claim 19, Buckley, Rollins, and Williams render obvious the well servicing pump system of claim 15, comprising a variable frequency drive (Rollins: Paragraph [0075]) configured to provide electrical energy to the first permanent magnet motor (Rollins: 20).
Regarding Claim 20, Buckley, Rollins, and Williams render obvious the well servicing pump system of claim 15, further comprising a cooling system (Buckley: 109), the cooling system (Buckley: 109) including a liquid-based system configured to circulate a cooling liquid flow through at least one of the first and second permanent magnet motors (Rollins: 20).
Regarding Claim 21, Buckley, Rollins, and Williams render obvious the well servicing pump system of claim 15, further comprising: 
A third permanent magnet motor (Rollins: 20 motor positioned on the same side of the power section of the first motor as described in the invention of Buckley), the third permanent magnet motor including a third rotor (Buckley: 70); 
Wherein the third permanent magnet motor (Rollins: 20 motor positioned on the same side of the power section of the first motor as described in the invention of Buckley) is positioned adjacent to and abutting the first permanent magnet motor (Rollins: 20); and 
Wherein the third rotor is mechanically coupled to the first rotor (Rollins: 70), the first gearbox (Buckley: first 113), and the crankshaft (Buckley: 104)(via planetary gear).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             
/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679